Because of our decision in Matter of Bresniclc v. Forman Skirt Co. (ante, p. 1013), decided herewith, we are reluctantly compelled to reverse the order appealed from. Undoubtedly, Special Term properly felt compelled to follow the order in the companion appeal, which we have decided improperly included a provision that petitioner “ shall not institute proceedings to increase respondents’ rents within one year from November 7, 1952 ”. Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellant, and the cross motions of the respondents to dismiss the petition denied. Present — Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ.